(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
El peticionario Francisco Rebollo solicita reconsideremos nuestra resolución de 16 del actual que literalmente dice así:
“No constando de los autos que el abogado Francisco Kebollo, peticionario, hubiera realizado trabajo alguno en el caso arriba titulado ante esta Corte, no ha lugar.”
Alega el peticionario que si bien no presentó alegato alguno en este tribunal en representación de sus clientes, sin embargo asistió a la vista del caso en apelación e informó oralmente en colaboración con el abogado Virgilio Brunet, representante legal de la apelada Josefina Fuentefría.
Examinada el acta de la vista que se celebró el día 6 de marzo último en el caso arriba expresado, en efecto resulta que el peticio-nario Lie. Rebollo López informó oralmente en representación de sus clientes.
Habida cuenta de que no se radicó alegato alguno por estimarlo él mismo innecesario, y considerando además que se trata de clientes pobres y que dicho peticionario recibirá compensación adecuada por sus servicios ante la Comisión Industrial y ante el Administrador del Fondo del Estado, se declara con lugar la reconsideración solicitada y se fijan sus honorarios por el trabajo realizado en este tribunal en la cantidad de $15.00.
El Juez Asociado Sr. Travieso no intervino.
Por la Corte, a propuesta de sus distintos Jueces, .se declaró no haber lugar a las reconsideraciones interesadas en los siguientes casos:
*988Núms. 3 1, 8 2, 15 2, 21 \ 211, 115 3, 178 4, 1046 5, 1189 6, 7592, 7597, 7635, 7653, 7675, 7730, 7766, 7768, 7781, 7804, 7883, 7938, 7939, 8013.
En los siguientes casos, a propuesta de sus distintos Jueces, el Tribunal declaró no haber lugar a los recursos de Revisión inter-puestos :
Núms. 177, 184 y 189.

 Admisión Ejercicio de la Abogacía.


 Impeachment. ■


Hábeas Corpus.


 Recurso Revisión.


 Recurso Gubernativo.


 Certiorari.